Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 04/28/22. Claims 1-10 are pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited art do not disclose: A display device comprising:
a substrate having a display region having a non-rectangle outer shape and a peripheral region;
a scanning line;
a scanning circuit connected to the scanning line;
a drain line;
a selector disposed at the non-rectangle outer shape and connected to the drain line;
a video signal lead-out line connected to the selector; and
a selector control line connected to the selector, wherein
the selector control line is disposed along the non-rectangle outer shape of the display region,
the selector, and the selector control line are arranged between the display region and the video signal lead-out line, 
in a plan view, the scanning line crosses the selector control line and the video signal lead-out line,
the video signal lead-out line includes a first portion, and a second portion which crosses the selector control lines,
the drain line, the selector control line and the first portion are disposed on a first layer, and
the scanning line and the second portion are disposed on a second layer which is different from the first layer, as recited in claim 1. Claims 2-10 depend from claim 1 and are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Lee (US 20160232837 A1) discloses a display panel, having a display region, a layout region, and an external circuit region, wherein the external circuit region is located at an edge of the display panel, the layout region is located between the display region and the external circuit region, and the display panel comprises: a plurality of pixel structures, disposed in the display region; a plurality of demultiplexers, disposed in the layout region, wherein the demultiplexers are arranged along an edge of the display region, and at least two of the demultiplexers are not located on the same horizontal axis; a plurality of first data lines, extending from the external circuit region to the layout region and respectively coupled to the demultiplexers; a plurality of second data lines, vertical to the horizontal axis and divided into a plurality of groups, wherein at least two second data lines in each of the groups are coupled between the corresponding demultiplexer and the corresponding pixel structures, and each of the demultiplexers receives a first data signal from the corresponding first data line, multiplexes the first data signal into at least two second data signals, and respectively transmits the at least two data signals to the at least two second data lines; a plurality of control lines, extending from the external circuit region to the layout region and respectively coupled to the demultiplexers; a plurality of gate drivers, disposed in the layout region; a plurality of first scan lines, extending from the external circuit region to the layout region and respectively coupled to the gate drivers; and a plurality of second scan lines, divided into a plurality of groups, wherein at least two second scan lines in each of the groups are coupled between the corresponding gate driver and the corresponding pixel structures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813